Citation Nr: 9921218	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-33 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for disabilities of the 
feet, legs, and knees, claimed as swelling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 1963 to September 
1966.

The issues currently on appeal initially came before the Board of 
Veterans' Appeals (Board) from a rating decision of August 1997 
from the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).  The Board, in January 1999, by 
remand, sought to develop additional evidence.  Subsequently, the 
RO, as shown on a May 1999 determination, confirmed the denial of 
the claims currently on appeal.


FINDINGS OF FACT

1.  Pes planus was noted at the time of the entrance examination.

2.  There is no competent medical evidence of record, which 
establishes that the preservice pes planus underwent a chronic 
increase in severity during active duty.  

3.  There is no competent medical evidence of record which 
establishes a nexus between the currently diagnosed joint pain 
and swelling and the appellant's military service or any incident 
or event therein.


CONCLUSIONS OF LAW

1.  The appellant's claim for entitlement to service connection 
for pes planus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The appellant's claim for entitlement to service connection 
for disabilities of the feet, legs, and knees, claimed as 
swelling is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant and his representative contend, in essence, that 
service connection is warranted in this case for pes planus and 
for disabilities of the feet, legs, and knees, claimed as 
swelling.  Specifically, in a February 1997 statement the 
appellant asserts that he began to experience problems with his 
feet for which special shoes were supplied during recruit 
training and that he was subsequently treated by Drs. "Kelly" 
and "Dean" for problems associated with his feet as well as for 
swelling.  He also indicated that he was receiving treatment for 
these problems at the VA Medical Center (VAMC) located in 
Gainesville, Florida.  The Board noted that the RO requested the 
se private medical records but no response was received from 
these physicians.

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met his initial obligation of 
submitting evidence of a well-grounded claim.  See 38 U.S.C.A. § 
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
A well-grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. App. at 
81.  An allegation that a disorder should be service connected is 
not sufficient; the appellant must submit evidence in support of 
a claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  See 38 U.S.C.A. § 
5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1)  evidence of a current disability as provided 
by a medical diagnosis; (2)  evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; and, 
(3)  a nexus, or link, between the inservice disease or injury 
and the current disability as provided by competent medical 
evidence.  (emphasis added).  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  If a claim is well grounded VA has a statutory 
duty to assist the appellant in the development of facts 
pertinent to his claim.  

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  A preexisting injury or disease will 
be considered to have been aggravated by active service, where 
there is an increase in disability during such service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1998).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or if clear and 
unmistakable evidence demonstrates that the injury or the disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1110, 1111, 1137 (West 1991).

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) (1998).

Service connection may also be granted for a chronic disease, 
i.e. arthritis, which becomes manifest to a compensable degree 
within one year after a veteran's separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1998).


Pes Planus

The service medical records reveal that the report of the 
appellant's medical examination at entry onto active duty, dated 
in June 1963, shows the presence of pes planus, described as 
mild.  Therefore, it is clear that pes planus preexisted military 
service.  Accordingly, the issue before the Board is whether the 
preservice pes planus was aggravated by active duty.  At the time 
of the entrance examination, the appellant had no complaints 
pertaining to his feet. 

A review of the service medical records includes a July 1963 
treatment record, which shows a notation of blisters on feet.  
The appellant was seen at the dispensary for pes planus. It was 
reported that he was a cook and stood a lost.  An orthopedic 
consultation report, dated in June 1966, shows that the appellant 
was determined to have one degree of pes planus, and that he had 
a good gait pattern.  Rippled-soled shoes for the appellant's job 
as a cook were recommended.  The appellant's report of medical 
examination at the time of his service separation, dated in 
September 1966, contains no reference pes planus.  The feet were 
clinically evaluated as normal.

The postservice medical evidence of record is shown to consist 
solely of VA records.  A VA examination was conducted in June 
1997.  At that time the appellant stated that he developed flat 
feet while in the service, and that he did not notice his 
condition prior to service entry.  He indicated that while in the 
service he needed special shoes due to aching in the area of his 
medial arch.  The appellant informed the examiner that he had had 
persistent pain in the medial aspect of his arch since his 
service separation, which was improved by the use of arch 
supports.  He was not using any arch supports at the time of the 
examination.  

The examination on weight-bearing showed decreased longitudinal 
arch bilaterally with an increase in hindfoot valgus bilaterally.  
Non-weight-bearing examination showed that the appellant's 
hindfoot valgus was passively correctable.  Palpable pedal pulses 
were noted bilaterally.  He had mild tenderness to palpationabout 
the posterior tendond, bilaterally.  Plane X-rays of the feet did 
not show bony abnormalities.  The report indicated that a MRI 
[magnetic resonance imaging] as well as a radiology report was 
reviewed.  

The diagnosis was bilateral plano valgus feet, accompanied by 
mild symptoms, which were improved by arch supports.  Accoring to 
the vetran this started while he was in service.  At present he 
had some mild symptoms wich were imporoved with arch supports.  
An accompanying X-ray report of the appellant's feet, in noting 
that the films were not taken during weight-bearing, indicated 
that the longitudinal arch did not look greatly diminished in 
either foot.  However, it was opined that non-weight-bearing 
views probably did not reflect the true extent of any pes planus 
clinically.  

A statement from the appellant's mother received by VA in October 
1997is to the effect that the appellant was a cook while in the 
Marines, which required him to stand for long periods of time.  
She stated that because of this, the appellant told her his feet 
bothered him and that he was given special boots for his flat 
feet.  She added that he sometimes walked with a cane.  

Of record are VA outpatient records showing intermittent 
treatment from April 1997 to February 1999 for various disorders, 
to include pes planus. October 1997 X-rays showed minimal pes 
planus.  

To summarize, when the determinative issue involves a question of 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, supra.  
The statements from the appellant and his mother describing the 
symptoms associated with the pes planus are considered competent 
evidence.  However, lay assertions of medical causation, or 
substantiating a current diagnosis, cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) (West 
1991); if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In this regard, the service entrance examination showed the 
presence of mild pes planus.  The service medical records reflect 
that the appellant pes planus apparently became symptomatic in 
June 1966.  However, the examination still showed the presence of 
first degree pes planus.  Additionally, at service separation, 
pes planus was not diagnosed.  The first postservice clinical 
evidence of pes planus was reported on VA examination in June 
1997, where bilateral plano valgus feet, manifested by mild 
symptoms was diagnosed.  However, this is more than 30 years 
after his release from active duty. 

The appellant has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
tends to show that the bilateral pes planus, evident at the time 
of entry into active duty, underwent a chronic increase in 
severity during his period of active duty.  Accordingly, the 
appellant's claim for service connection for pes planus is not 
well grounded and must be denied.

The Board finds that the RO has complied with 38 U.S.C.A. § 
5103(a) (West 1991) and that the appellant has been advised of 
the evidence necessary to complete his claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  Finally, the evidence is 
not in equipoise as to warrant consideration of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107 (West 1991).

When the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether a 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether a claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced by the 
decision herein.  The appellant was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial threshold 
evidentiary requirements of a well-grounded claim.  The result is 
the same.

The Board notes that the veteran is always free to submit new and 
material evidence to reopen the claim for entitlement to service 
connection for pes planus, such as medical evidence (to include 
an opinion) tending to show that his preexisting pes planus 
disorder was aggravated by his active service.


Disabilities of the Feet, Legs, and Knees, claimed as Swelling

As shown on a VA Form 21-526, Veteran's Application for 
Compensation or Pension, received by VA in February 1997, the 
appellant claimed that he had had problems with the retention of 
liquid in his knees, legs, and feet, beginning in August 1963, 
and that such problems have continued to the present.  

A review of the available service medical records, including the 
report of his medical examination at entry onto active duty, 
dated in June 1963, as well as the report of medical examination 
at the time of his service separation, dated in September 1966, 
contains no findings concerning either complaints of, or 
treatment received by the appellant, for the retention of 
liquids, or swelling involving the knees, legs, and feet (other 
than pes planus).

The appellant was seen at a VA outpatient clinic in January 1997.  
At that time he gave a history of left knee pain and swelling 
since May 1996.  Suprapatellar bursitis was diagnosed.  He 
continued to receive treatment at a VA outpatient clinic for 
joint complaints.  X-ray report, dated in April 1997, shows the 
presence of left knee joint effusion.  A May 1997 MRI report 
contains a diagnosis of presumed degenerative changes of both 
knees.

A VA examination was conducted in June 1997.  At that time it was 
reported that the appellant began to experience right knee 
swelling approximately one year earlier.  He denied sharp pains, 
locking, or giving way.  He also indicated that he underwent 
arthroscopic evaluation in "South Florida" which revealed a 
meniscal tear by intraoperative photos.  He further reported 
having left knee swelling in December 1996, and again denied any 
associated sharp pains or mechanical symptoms.  It was noted that 
his knee had been aspirated and sent for laboratory studies, 
which to date had been negative for rheumatoid arthritis or gout.  
MRI studies were noted to show no evidence of meniscal pathology.  
The diagnosis was inflammatory condition of both knees, worse on 
the left.  The examiner opined that this condition did not start 
in the military, was not associated with any trauma in the 
military, and therefore was not service-related.  

The report of a general medical examination, also afforded the 
appellant in June 1997, indicates that the appellant complained 
of joint swelling, pain, and stiffness.  He denied a history of 
trauma.  The examiner concluded that the appellant's joint pain 
and swelling seemed to be related to degenerative joint disease.  

Subsequently, the appellant continued to receive treatment at VA 
facility for complaints pertaining to his knees.  VA X-ray 
report, dated October 20, 1997, shows minimal narrowing of the 
medial joint compartment of the left knee. 

To summarize, as discussed above, when the determinative issue 
involves a question of medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible or possible is required to establish a well-grounded 
claim.  Grottveit, supra.  Lay assertions of medical causation, 
or substantiating a current diagnosis, cannot constitute evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) (West 
1991); if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.  While the appellant is 
competent to describe the symptoms associated with his claimed 
swelling of his feet, legs, and knees, a diagnosis regarding such 
symptoms requires competent medical evidence and cannot be 
evidenced by the appellant's lay statements.  See Espiritu, 
supra.

In this regard, a review of the appellant's service medical 
records contains no findings concerning either complaints of, or 
treatment received by the appellant, for the retention of 
liquids, or swelling.  The first postservice clinical evidence of 
complaints concerning swelling is not shown until January 1997, 
more than 30 years after his release from active duty.  

The appellant has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
tends to establish a nexus between his claimed feet, legs, and 
bilateral knee swelling and his active duty or any injuries to 
the feet, legs, and knees, which occurred during service.  See 
Caluza, supra.  Accordingly, the appellant's claim for service 
connection for disabilities of the feet, legs, and knees, claimed 
as swelling is not well grounded and must be denied.

The Board finds that the RO has complied with 38 U.S.C.A. § 
5103(a) (West 1991) and that the appellant has been advised of 
the evidence necessary to complete his claim.  Robinette, supra.  
Finally, the evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt doctrine.  38 U.S.C.A. 
§ 5107 (West 1991).

The Board notes that the veteran is always free to submit new and 
material evidence to reopen the claim for entitlement to service 
connection for disabilities of the feet, legs, and knees, claimed 
as swelling, such as medical evidence (to include an opinion) 
tending to show that he currently has such a disability which is 
related to service or an event therein.


ORDER

Entitlement to service connection for pes planus is denied.  
Entitlement to service connection for disabilities of the feet, 
legs, and knees, claimed as swelling is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

